Fish, O. J.
That part of the “prohibition law” contained in the act of WV (Acts 1917, Ex. Sess., p. 7, sec. 1) which declares it to be a misdemeanor for one to have, control, or possess any alcoholic, spirituous, malt, or intoxicating liquors, or other liquors which if drunk to excess will produce intoxication, is not violative of any of the constitutional provisions set forth in the demurrer to the accusation in this case; and the judgment overruling the demurrer is sustained. Cureton v. State, 135 Ga. 660 (70 S. E. 332, 49 L. R. A. (N. S.) 182); Delaney v. Plunkett, 146 Ga. 547, 550 (91 S. E. 561, L. R. A. 1917D, 926, Ann. Cas. 1917E, 685); Barbour v. State, 146 Ga. 667, 668 (92 S. E. 70); Jackson v. State, ante, 351 (96 S. E. 1001).

Judgment affirmed.


All the Justices concur.

J. M. Austin, for plaintiff in error.
H. J. MacIntyre, solicitor, contra.